Citation Nr: 1437900	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  07-11 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a brain tumor.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to an increased rating for residuals of a fracture of the right tarsal navicular with traumatic arthritis, currently rated as 20 percent disabling.  

(The issue of entitlement to a total rating based on individual unemployability due to service-connected disability is the subject of a separate decision).  


REPRESENTATION

Veteran represented by:	Monte Sharits, Attorney



WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to October 1987.  This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for sterility, a brain tumor, and a cervical spine disability, as well as a disability rating in excess of 20 percent for residuals of a fracture of the right tarsal navicular.  

In August 2007, the Veteran and his spouse testified at a Board hearing at the RO before a Veterans Law Judge (VLJ) with respect to these issues.  In a December 2007 decision, the Board remanded the issues of entitlement to service connection for a brain tumor, entitlement to service connection for a cervical spine disability, and entitlement to an increased rating for residuals of a fracture of the right tarsal navicular for evidentiary development.  In a March 2010 decision, the Board denied service connection for a brain tumor and a cervical spine disability.  The issue of entitlement to an increased rating for residuals of a fracture of the right tarsal navicular was again remanded for evidentiary development.  

The Veteran appealed the March 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2010 order, the Court granted a Joint Motion for Remand, vacated that part of the March 2010 decision that denied service connection for a brain tumor and a cervical spine disability, and remanded the matter for compliance with the terms of the JMR.  In August 2011, the Board again remanded the matter for additional evidentiary development.  Also at that time, the Board noted that the record raised a claim of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In February 2013, the Veteran executed a new power of attorney in favor of his current attorney.  At that time, the new attorney requested a second Board hearing on behalf of the Veteran.  In an April 2013 remand, the Board found that good cause had been shown for a second Board hearing in light of the fact that the Veteran had recently appointed a new attorney and because the issue of entitlement to TDIU had not been in appellate status at the time of the prior Board hearing.  See 38 C.F.R. § 20.1304(b) (2013).  The Board thus remanded the matter to provide the Veteran the opportunity to appear at a second Board hearing.  

In February 2014, the Veteran and his spouse testified at a Board hearing at the RO before another VLJ with respect to the issues of entitlement to service connection for a brain tumor, entitlement to service connection for a cervical spine disability, entitlement to an increased rating for residuals of a fracture of the right tarsal navicular, and entitlement to TDIU.  

In a July 2014 letter, the Board advised the Veteran that because he had testified before two different VLJs with respect to these issues, his appeal would be assigned to a panel of three VLJs and both VLJs who conducted hearings would participate in making the decision in that appeal.  See 38 C.F.R. § 20.707 (2013).  He was offered the opportunity to appear at a Board hearing before the third panel member.  Later that month, however, the Veteran responded that he wished to waive his right to attend a hearing before the third panel member.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).

In order to accommodate the panel review, the issues of entitlement to service connection for a brain tumor and a cervical spine disability and the issue of entitlement to an increased rating for residuals of a fracture of the right tarsal navicular are the subject of the instant decision; the remaining issue of entitlement to TDIU is the subject of a separate decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(9)(b) (providing that separate decisions are required when more than one VLJ held a hearing in an appeal on different issues).  

The Veterans Benefits Management System contains documents unrelated to the issues on appeal.  The Virtual VA electronic claims file contains various documents, most of which are duplicates of the documents in the paper claims file.  Regardless, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review the records upon remand.

The issues of entitlement to service connection for a cervical spine disorder and entitlement to an increased evaluation for residuals of a fracture of the right tarsal navicular with traumatic arthritis, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the Veteran was exposed to ionizing radiation during his service on the USS Nimitz.

2.  The Veteran's left temporal lobe glioma is related to in-service ionizing radiation exposure.


CONCLUSION OF LAW

A left temporal lobe glioma was incurred in active service, to include as due to ionizing radiation exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a left temporal lobe glioma which he contends is related to his in-service exposure to ionizing radiation in the course of his duties as a communication technician in the Engineering Department of USS Nimitz, a nuclear-powered aircraft carrier.  He asserts that part of his duties were to maintain the electrical systems in the quarters that contained the nuclear warheads.  

Service connection for a disability based upon radiation exposure may be awarded on three different legal bases.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, radiogenic diseases may also be service connected.  38 C.F.R. § 3.311.  Third, service connection may be granted when it is established that a disease diagnosed after discharge from service was otherwise incurred during active service, including as a result of exposure to radiation.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under the first basis, a radiation-exposed veteran is a veteran who while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity, which is specifically defined by VA regulation.  38 C.F.R. § 3.309(d)(3)(A)-(E).  The Veteran does not allege, and the evidence of record does not demonstrate, any participation in a radiation-risk activity as defined by VA regulations.  Accordingly, the Veteran is not a radiation-exposed veteran and is thus not entitled to presumptive service connection on this basis.

Under the second basis, service connection may be granted where there is exposure to ionizing radiation and the subsequent development of a radiogenic disease within a specified time period; here, five years for a tumor of the brain.  38 C.F.R. § 3.311(b).  The clinical evidence of record in this case establishes a diagnosis of a left temporal lobe glioma, in April 2005, which is more than 5 years after service discharge in 1987.  The Veteran's left temporal lobe glioma is a tumor of the brain which is a listed radiogenic disease.  38 C.F.R. § 3.311(b)(2), (4).  The AOJ has conducted extensive development as directed by the provisions applicable to radiogenic diseases.  Contrary to the Board's findings below, however, the opinions obtained by the AOJ are based upon radiation exposure below the level that would require badge monitoring.  The Board has determined below, that the Veteran wore a monitoring badge; accordingly, the opinions are without probative value as they are based upon incorrect factual premise.  Generally, this would require a remand to obtain an adequate opinion.  As the Board grants direct service connection below, such remand is not warranted.

The issue for consideration is whether there was exposure to radiation during service and whether the left temporal lobe glioma is related to service.  See 38 C.F.R. § 3.303(a), (d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran's service personnel records (SPRs) confirm that he was stationed aboard the USS Nimitz from May 1985 to March 1986 and was assigned to the ship's Engineering Department.  His military occupational specialty was Interior Communications.  In written statements and hearing testimony, the Veteran explained that his duties in the Engineering Department included regular work in designated nuclear areas.  As a result, he reports that he was given a secret security clearance and required to wear a radiation detecting badge.  The Veteran's SPRs, including documents from the Personnel Reliability Program, indicate a secret security clearance. 

In support of his assertions that he was exposed to radiation, the Veteran submitted sworn statements from three former crewmembers with whom he had served in the USS Nimitz's Engineering Department - GEJ, CPH, and RAR.  In an August 2007 statement, CPH stated that he and the Veteran had been assigned to the Engineering Department aboard the USS Nimitz.  He explained that their shop had been located below deck near the ship's reactor spaces and that they had been required to perform their duties in just about every nook and cranny on the ship, including the designated nuclear areas.  CPH explained that all personnel in their shop, including the Veteran, had been required to wear a device to monitor exposure to harmful radiation.  

RAR also indicated that he had been assigned to the Engineering Department of the Nimitz with the Veteran.  He explained that his duties, as well as those of the Veteran, required them to have access to the lower deck sensitive weapons spaces.  He also noted that their shop had been located near the ship's reactor spaces.  As a result, he explained that all personnel working in these areas or desiring access to these areas were required to wear a device on their belt to measure radiation exposure.  Finally, GEJ indicated that he, too, he had worked in the Nimitz's engineering division along with the Veteran.  He indicated that he had also been given a secret clearance and wore a radiation detecting badge.  

In February 2006, the Naval Environmental Health Center Detachment of the Naval Dosimetry Center notified the AOJ that a review of the exposure registry by name, and social security number revealed no reports of occupational exposure to ionizing radiation pertaining to the Veteran.  The Center concluded that it was likely that any potential sources of radiation were of sufficiently low intensity to preclude the need for monitoring the Veteran. 

In a March 2009 letter, an official from the Bureau of Medicine and Surgery at the Department of the Navy indicated that their records contained no DD 1141, Record of Exposure to Ionizing Radiation, or equivalent document pertaining to the Veteran.  The official also noted that his staff had reviewed the Veteran's STRs and could find no record of occupational exposure to ionizing radiation therein.  Finally, he noted that the earlier search performed by the Naval Dosimetry Center had been unable to locate any records of occupational radiation exposure for the Veteran.  Based on the Navy's inability to locate a record of radiation exposure for the Veteran, he concluded that the Veteran had not been monitored for radiation exposure.  The official noted, however, that the Naval Dosimetry Center had conducted a query of its database for GEJ, CPH, and RAR, the Veteran's colleagues from the Nimitz's engineering department, and had confirmed that each one of these individuals had been monitored for occupational radiation exposure.  The official then stated that it was thus his conclusion that the USS Nimitz had been properly monitoring and reporting radiation exposure.  He stated that dosimetry was not required to be worn by all Interior Communications Technicians, and that the absence of exposure information in both the Veteran's STRs and at the Naval Dosimetry Center therefore demonstrated that the Veteran had not received occupational radiation exposure in service.

Resolving reasonable doubt in favor of the Veteran, the Board concludes that he was occupationally exposed to radiation and wore a monitoring badge during service.  Having had the opportunity to observe the Veteran's demeanor at two hearings, noting the consistency of his statements over the course of this appeal, and considering the corroborating statements from GEJ, CPH, and RAR, the Board finds that the Veteran's statements of having worn a radiation detection badge while aboard the USS Nimitz are credible.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (discussing the Board's responsibility, as the finder of fact, to analyze the credibility and probative value of the evidence); see also Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (noting that determinations of credibility are findings of fact to be made by the Board and may only be overturned for clear error).  

Although the Department of Navy official found that the confirmation of radiation exposure of the Veteran's three colleagues constituted evidence against the Veteran's allegations, the Board finds the opposite.  Three fellow service-members of the Veteran have provided sworn testimony that the Veteran wore monitoring badges just as they did; the Board finds that these statements corroborate the Veteran's allegations of wearing a monitoring badge.  The Board has carefully considered the information provided by the service department, but finds that its inability to locate records of occupational radiation monitoring pertaining to the Veteran does not outweigh the positive evidence discussed above on the question of whether he wore a radiation detection badge in service.  Cf. Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (recognizing situations "where silence in the record tends to disprove [a] fact"); FED. R. EVID. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran was exposed to radiation during service and wore a monitoring badge.  

Next, the Board finds that the probative evidence of record demonstrates that the Veteran's left temporal lobe glioma is due to in-service ionizing radiation.  In an August 2005 VA treatment record, upon a full examination of the Veteran, a VA neurosurgeon stated that it was as likely as not that exposure to radiation had something to do with developing this brain neoplasm.  The physician stated that the Veteran worked checking nuclear weapons and wore a radiation badge.  In a September 2007 record, a VA neurologist opined that if the Veteran had ionizing radiation exposure in service, his glioma was likely related to such exposure.  The Veteran's primary care physician also made a similar finding in September 2007.  Thus, the probative medical evidence of record supports a finding that radiation exposure caused the Veteran's left temporal lobe glioma.  The Board finds these opinions are probative when considered together, as they are based upon knowledge of the Veteran's specific tumor, provided an adequate rationale, and were based on the level of exposure that would require wearing a monitoring badge.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  As the most probative evidence of record demonstrates in-service radiation that caused the Veteran's left temporal lobe glioma, service connection must thus be granted.  

The Board notes that in an August 2009 memorandum, VA's Chief Public Health and Environmental Hazards Officer opined that it was unlikely that the Veteran's left temporal lobe glioma could be attributed to ionizing radiation exposure in service.  This opinion was based upon a dose estimate of 500 mrem per year, as the Officer had concluded based on the lack of documentation of radiation exposure that the Veteran had not worn a monitoring badge, which would indicate an exposure of over 500 mrem per year.  In an August 2009 letter, the Director of VA's Compensation and Pension Service stated that as a result of the opinion from the Chief Public Health and Environmental Hazard Officer, and following review of the evidence in its entirety, it was their opinion that there was no reasonable possibility that the Veteran's temporal glioma was the result of his occupational exposure to ionizing radiation during service.  These opinions are based upon an inaccurate factual premise and are thus accorded no probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179-80 (2005).


ORDER

Service connection for a left lobe temporal glioma is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Remand is required regarding the cervical spine disability claim in order to provide an adequate examination and etiological opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion and review of the claims file does not automatically render an opinion persuasive.  Nieves-Rodriguez, 22 Vet. App. at 302-04.

Here, a November 2012 examination was provided.  The nurse practitioner concluded that the Veteran current cervical spine disorder was less likely as not related to the in-service cervical muscle strain.  The examiner reasoned that the service treatment records (STRs) indicated that the injury resolved and that there was no subjective or objective post service evidence of chronic condition or continuation of neck disorder within one year of separation prior to incidental identification of degenerative disc disease by MRI in April 2005.  

But there is objective evidence of neck symptoms.  In a June 1993 VA treatment record, the Veteran sought treatment for a two-day history of pain radiating to the left arm and rib area.  It was noted that the Veteran had been pushing a car and that his pain had started after that.  The diagnostic impression was probable musculoskeletal strain, left shoulder and cervical spine.  In July 1997, the Veteran again reported to the VA clinic that his neck was bothering him.  

Additionally, there is subjective evidence of a chronic neck disorder.  During a November 2006 VA clinic visit, the Veteran reported chronic neck problems which had been ongoing since 1986.  In a March 2007 VA record, the Veteran reported that he had had neck pain for 20 years following an injury while in the Navy.  At his August 2007 Board hearing, the Veteran testified that he had injured his neck in sometime in 1987 when he twisted the wrong way while working with heavy equipment.  He recalled that he had been treated at the Norfolk Navy hospital before being sent home for a few days and being placed on light duty.  The Veteran also testified that after his separation from service, he experienced continuous neck problems since 1987.  In a February 2008 statement, the Veteran's former spouse indicated that she recalled the May 1987 cervical spine injury and reported that the Veteran continued to have pain in his neck after the injury.  Additionally, in a March 2008 statement, the Veteran's cousin recalled that in 1987, the Veteran had experienced severe pain in his neck following an episode of heavy lifting.  The Veteran's cousin recalled that he had received treatment the following day but continued to be hampered by neck discomfort.  

At his February 2014 Board hearing, the Veteran again testified that he had experienced neck pain since 1987.  He acknowledged that the record contained no clinical records documenting neck symptoms between 1987 and 1993, but credibly testified that he had not sought medical care for his symptoms during that period because he lacked health insurance and didn't believe he could receive VA treatment unless his disability was service-connected.  Accordingly, as set forth in detail above, there is both objective and subjective evidence of neck or cervical spine symptoms in between 1987 and 2005.  Thus, the Board is unable to rely on the 2012 medical opinion in rendering a determination.  

Remand is required regarding the increased evaluation claim in order to obtain an adequate examination.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Where a service-connected disability causes multiple problems or has multiple, separate and distinct manifestations, separate ratings may be assigned; accordingly, an adequate examination must address all manifestations of a service-connected disability.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required where the record before the Board contains insufficient medical information for evaluation purposes).  

STRs show that in January 1985, the Veteran sustained a fracture of the right tarsal navicular in a motorcycle accident.  In August 1987, the Veteran was found unfit for duty as a result of the residuals of the right tarsal navicular fracture, including secondary degenerative joint disease of the right tibiotalar joint and extensive mid foot degenerative joint disease in the inter tarsal and fifth metatarsal joints.  Accordingly, service connection is in effect for residuals of a fracture of the right tarsal navicular with traumatic arthritis.  In a March 1998 rating decision, the RO increased the rating for the right tarsal navicular disability to 20 percent, effective October 24, 1997.  That rating has remained in effect to date.  The disability is assigned a 20 percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5271.  Under Diagnostic Code 5010, arthritis established by X-ray evidence is rated on the basis of limitation of motion of the specific joint or joints involved.  Under Diagnostic Code 5271, limitation of motion of the ankle is assigned a maximum 20 percent rating for marked range of motion impairment.

Although the Veteran is currently in receipt of the maximum schedular rating available for limitation of motion of an ankle due to arthritis, as discussed by the Board in its prior remands, the record indicates that the residuals of the right tarsal navicular fracture also include pathology of the right foot.  This pathology has yet to be fully addressed by an examination.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a VA medical examination to determine the nature and etiology of his cervical spine disability.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that any current cervical spine disability identified on examination is causally related to active service or any incident therein, to include an episode of cervical strain in May 1987.  In providing this opinion, the examiner should reference the pertinent evidence of record, including the service treatment records, the post-service VA clinical records showing complaints of neck pain in 1993 and 1997, and the Veteran's credible statements of continuous post-service neck pain.  

2.  Provide the Veteran a VA medical examination for the purpose of ascertaining the severity of all current residuals of the service-connected right tarsal navicular fracture.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

After examination and review of the record, the examiner must clearly delineate all pathology attributable to the service-connected residuals of a fracture of the right tarsal navicular, to include whether any right foot arthritis, right ankle arthritis, or malunion, nonunion, or deformity of the os calcis, astragalus, tarsal or metatarsal bones is present.  The examiner should also comment on the presence or absence of any scarring.  

The examiner should also identify all symptomatology attributable to the service-connected residuals of a fracture of the right tarsal navicular fracture with traumatic arthritis, to include whether there is any limitation of motion, ankylosis, or symptomatic scarring.  The examiner should also assess the severity of each symptom and specifically note whether and to what extent any musculoskeletal disability results in limitation of function due to pain, loss of motion due to weakened movement, excess fatigability, or incoordination.  

Finally, the examiner should comment on whether the service-connected residuals of a fracture of the right tarsal navicular fracture with traumatic arthritis is productive of any right foot symptomatology which is separate and distinct from any right ankle symptomatology.  For example, does the appellant exhibit moderate or marked limited motion of the right ankle (compensable under Diagnostic Code 5271) in addition to a moderate, moderately severe, or severe injury of the foot (ratable under Diagnostic Code 5284)?

5.  After conducting any additional development deemed necessary, readjudicate the claims, considering all the evidence of record.  Specifically document consideration of whether all manifestations of the residuals of a fracture of the right tarsal navicular fracture with traumatic arthritis are appropriately considered and rated, to include whether any separate compensable ratings are warranted.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  If the claims remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and an opportunity to respond.  Afterwards, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




			
	STEVEN D. REISS	CHERYL L. MASON
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals




		
K. MILLIKAN
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


